Citation Nr: 0946093	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability.

2.  Entitlement to service connection for diabetes mellitus, 
type II (diabetes). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to May 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in San Diego, California.  In July 
2008, the Board remanded the Veteran's claims for additional 
evidentiary development.  Such development having been 
completed, the case was returned to the Board for appellate 
disposition.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing that was held at the regional office in 
April 2008.


FINDINGS OF FACT

1.  The Veteran's right knee disability is characterized by 
arthritis of the right knee and pain.  However, the Veteran 
has full range of motion in his right knee and there is no 
evidence of any lateral subluxation or instability of this 
knee.

2.  It is at least as likely as not that the Veteran's 
diabetes was present to a compensable degree within one year 
of  his discharge from service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 10 percent, but no 
higher, for the Veteran's right knee disability are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260-5261 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, diabetes may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of the instant claim, the United States 
Court of Appeals for Veterans Claims (Court) decided Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in it held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded for a claimed disability.  Id at 486.  

In a letter dated in January 2005, prior to the rating 
decision appealed herein, the RO informed the Veteran of its 
duty to assist him in substantiating his claims under the 
VCAA and the effect of this duty upon his claims.  The letter 
informed the Veteran of the information that VA already 
received in support of his claims, the evidence that VA was 
responsible for obtaining on behalf of the Veteran, and the 
evidence that VA would make reasonable efforts to obtain if 
sufficiently identified by the Veteran.  It also informed the 
Veteran that it was his responsibility to ensure that VA 
received records that were not in the possession of a federal 
department of agency.

The January 2005 letter also explained what the evidence 
needed to show in order to establish service connection for a 
claimed disability, and, additionally, explained that in 
order to receive a higher rating for a disability that was 
already service connected, the Veteran needed to show that 
his symptoms increased in severity.  

The Veteran was not sent the notice required by Dingess until 
March 2006, shortly after that case was decided by the Court.  
However, the Veteran's claims were subsequently readjudicated 
on multiple occasions, including in an August 2006 Statement 
of the Case (SOC) and a September 2009 Supplemental Statement 
of the Case (SSOC).  Therefore, to the extent that there was 
a pre-adjudicatory notice error, it was cured. 

In addition to its duty to provide various information to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence necessary to substantiate 
their claims, unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
treatment records, service treatment records, private 
treatment records, Tricare treatment records, worker's 
compensation and disability retirement records, the Veteran's 
lay statements, and a transcript of the Veteran's testimony 
at the April 2008 hearing before the undersigned Member of 
the Board.

In its July 2008 remand, the Board instructed that the 
Veteran be provided additional notice regarding his increase 
rating claim in accordance with Vazquez Flores v. Peake, 22 
Vet. App. 27 (2008), overruled in part, sub nom Vazquez-
Flores v. Shinseki, -- F.3d --. 2009 WL 2835434 (Fed. Cir. 
2009),.  However, given the overruling of the relevant parts 
of such case as it pertains to this matter, the Board finds 
that compliance with its earlier instruction is not required.  
However, the Board notes that in any event an August 2004 
letter that was sent to the Veteran did, in fact, satisfy the 
requirements of the now-overruled portions of Vazquez.  

The August 2004 letter also fulfilled the Board's instruction 
to contact the Veteran about possible additional sources of 
treatment.  While the Veteran did not respond to this 
request, additional VA treatment records were obtained and 
the Veteran was scheduled for an additional examination 
regarding his right knee disability and an examination 
regarding his diabetes.  These examinations met the criteria 
set forth in the remand instructions.  Therefore, the Board 
finds that the instructions that were set forth in its July 
2008 remand were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with). 

The Board therefore finds that the VA satisfied its duties 
pursuant to the VCAA. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II. Increased Rating

The Veteran contends that the symptoms of his right knee 
disability warrant a compensable rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

In this case, the evidence shows that the Veteran complained 
of pain in his knee for several years prior to the time that 
he filed his claim for increased benefits, primarily in the 
context of a worker's compensation claim that he filed 
seeking benefits for the same knee disability from his 
civilian employer that is addressed herein.  

He was first examined by VA with respect to the instant claim 
in April 2005, at which time he was noted to have mild 
arthritis in both of his knees.  At his examination, the 
Veteran reported that he experienced knee pain almost daily 
which was slightly greater in the left knee than in the right 
knee.  He was not receiving any treatment for his knee pain.  
He reported that he had previously tried a knee brace but 
that it was not helpful. 

Upon examination, the Veteran had full range of motion in 
both of his knees.  There was no evidence of tenderness, 
warmth, swelling, erethyma, or instability of the knees 
bilaterally.  The Veteran did not complain of pain with 
active movement, and he did not complain of pain, weakness, 
fatigue or lack of endurance with repetitive motion.  
Crepitus was not present in either knee with passive range of 
motion, but was present in the left knee with squatting.  The 
examiner diagnosed bilateral mild osteoarthritis of both 
knees with no evidence of functional impairment on 
examination.  The examiner noted that an x-ray showed mild 
bilateral degenerative arthritis of the knees.  

The Veteran was reexamined by VA in March 2009.  At that time 
the Veteran complained of weakness, stiffness, fatigability, 
and instability of the right knee.  He described a baseline 
level of pain of 2 to 3 out of 10 that flares up to 9 out of 
10 for a few minutes approximately once per month.  He 
treated his pain with Motrin (ibuprofen).  He did not report 
the use of any braces or other assistive devices.  He did not 
report experiencing any difficulties with activities of daily 
living other than difficulty with lower body dressing.  In 
his then-current occupation as a part time barber, his 
primary occupational difficulty was his inability to stand 
for prolonged periods.  

Upon examination, the Veteran had full range of motion in his 
right knee and all motion was pain free.  Repetitive motion 
did increase pain.  He had mild medial joint line tenderness 
on the right.  There were no palpable masses on the posterior 
aspect of the knee.  He has mild varus on inspection of both 
knees with very minimal effusion on the right as compared to 
the left.  The posterior drawer, Lachman's, and McMurray 
tests were negative, and the medial and collateral ligaments 
were also negative.  Repeat x-rays did not show any 
significant change from the previous x-rays that were 
performed in April 2005 which had showed mild arthritis of 
the knees.  

In the examiner's opinion, the Veteran's major limitations 
were that the Veteran had difficulty standing for more than 
15 minutes at a time, as well as problems squatting, 
kneeling, bending, and twisting his knee.  He was able to 
walk at least 1 mile, but did experience difficulty with 
stairs and walking uphill.

The Veteran's treatment records reflect that he complained of 
knee pain prior to, and during, the period relevant to this 
appeal.  In July 2006 the Veteran was granted a disability 
retirement from the U.S. Postal Service based on his 
bilateral knee pain, then diagnosed as chronodomalacia, and 
cervical pain/degenerative arthritis of the spine.  

At his July 2008 hearing, the Veteran testified that he had 
difficulty walking uphill and using stairs due to his knee 
pain.  He also testified that his knee got "frozen" if he 
sat in one position for a long time.  He was unable to jog 
because of his knee pain.

Degenerative joint disease/arthritis is rated pursuant 38 
C.F.R. § 4.71a, diagnostic code 5003.  Arthritis is rated on 
the basis of the limitation of motion of the affected joint.  
When the limitation of motion of the affected joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied to each affected major joint 
or group of minor joints.  In the absence of limitation of 
range of motion, a 10 percent evaluation is assigned for x-
ray evidence of the involvement or 2 more major joints or 2 
or more minor joint groups, and a 20 percent evaluation is 
assigned where such x-ray findings are accompanied by 
occasional incapacitating exacerbations.  A 10 percent rating 
can also be assigned where there is limitation of motion that 
is noncompensable under the schedular criteria.  See 38 
C.F.R. § 4.71(a), diagnostic code 5003.

The Veteran does not have a compensable loss of range of 
motion in his right knee.  See 38 C.F.R. § 4.71a, diagnostic 
codes 5260-5261.  Rather, he has full range of motion in his 
knee.  See 38 C.F.R. § 4.71 Plate II (showing the range of 
motion of the knees).  However, the Veteran has complaints of 
pain, which are worse on walking uphill and using stairs and 
which was evident on repetitive motion testing.  It is the 
intention of VA "to recognize actually painful, unstable, or 
misaligned joints... as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  
Therefore, the Board finds that the criteria for  a 10 
percent evaluation for the Veteran's right knee disability 
were met.  See id, see also 38 C.F.R. § 4.71a, diagnostic 
code 5003.  However, the criteria for a higher evaluation 
were not met insofar as is noted above the evidence does not 
show that the Veteran has a compensable loss of range of 
motion in his right knee.  Moreover, while diagnostic code 
5003 allows for the assignment of a 20 percent rating for 
arthritis in 2 or more major joints or 2 or more major joint 
groups where occasional incapacitating exacerbations are 
shown, such a rating cannot be combined with ratings based on 
limitation of motion.  See id at note 2.  In any event, there 
is no evidence of occasional incapacitating exacerbations in 
this case.

The Board recognizes that a separate rating may be assigned 
where a Veteran experiences both a loss of range of motion 
and instability of the same joint.  Thus, the VA General 
Counsel held that a Veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating must be based 
upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 
Also, separate rating may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same knee, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).  However, the above is not 
applicable to this case insofar as the evidence does not show 
that the Veteran experiences instability of his knee.  While 
he testified at his hearing in April 2008 that his knee 
sometimes shakes and feels unstable, no instability was noted 
at either VA examination and the Veteran's treatment records 
do not show objective evidence of instability of the right 
knee during the period relevant to this appeal .  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  The 
benefit of the doubt was afforded to the Veteran in awarding 
a 10 percent rating herein.  See, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury that is incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
diabetes, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's VA, Tricare, and private 
treatment records show that he is currently treated for 
diabetes.  Thus, the existence of a current disability is 
established.  The question is whether this disability was 
incurred in, or aggravated by service, or may be presumed to 
have been incurred therein.

The Veteran's service treatment records show that, while in 
service, during the course of an unrelated illness, the 
Veteran was diagnosed with "chemical diabetes", a pre-
diabetic state also referred to as impaired fasting glycemia.  
A VA examiner who reviewed the claims file indicated that the 
results of this initial test are unreliable because the 
Veteran was then acutely ill, but that the Veteran had two 
subsequent tests with results that were also consistent with 
impaired fasting glycemia.  Three additional tests of either 
random or fasting plasma glucose were normal.  During his 
service the Veteran had 12 tests for glucose in his urine, 
all of which were negative.  Laboratory testing first showed 
results consistent with diabetes in October 1994.  

The examiner opined that the Veteran had impaired fasting 
glycemia from 1973 to his retirement in May 1992, and that he 
was first shown to have diabetes in October 1994.  Therefore, 
his diabetes was not yet present during his service.  
However, the examiner noted that impaired fasting glycemia 
usually progresses to diabetes, which, in this case, occurred 
some time prior to October 1994.  While acknowledging that it 
was not possible to pinpoint the date that the Veteran 
developed diabetes, it most likely occurred midway between 
the date of his last physical showing that the Veteran did 
not have diabetes and the date of the examination during 
which diabetes was diagnosed.  Thus, he concluded that it as 
likely as not onset during the year following the Veteran's 
release from active service.  It is noted under diagnostic 
code 7913 that control with diet warrants a compensable 
rating.  It appears these criteria were reasonably met at the 
time the diabetes most likely occurred.

Giving the benefit of the doubt to the Veteran, the evidence 
shows that his diabetes was first demonstrated to a 
compensable degree during the 1 year post service presumptive 
period set forth in 38 C.F.R. § 3.307 & 3.309.  

In granting the benefit sought on appeal, the Board granted 
the Veteran the benefit of the doubt. See, e.g., Gilbert, 1 
Vet. App. at 55 (; 38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)





ORDER

A rating of 10 percent, but no more, is granted for the 
Veteran's right knee disability subject to the laws and 
regulations governing the award of VA benefits.

Service connection for diabetes is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


